Execution Copy

STOCK OPTION AGREEMENT

                 THIS STOCK OPTION AGREEMENT (“Agreement”) dated as of November
9, 2004, is by and between Valley National Bancorp, a New Jersey corporation and
registered bank holding company (“Valley”), Valley National Bank, a national
banking association and a wholly-owned subsidiary of Valley (“VNB”), and
NorCrown Bank, a commercial bank organized under the laws of the State of New
Jersey (“NorCrown”).


BACKGROUND

                 WHEREAS, Valley, VNB, NorCrown and The NorCrown Trust, the
holder of over 99% of the outstanding common stock of NorCrown (the “Trust”), as
of the date hereof, are prepared to execute a definitive agreement and plan of
merger (the “Merger Agreement”) pursuant to which NorCrown will be merged with
and into VNB (the “Merger”); and

                 WHEREAS, Valley has advised NorCrown that it will not execute
the Merger Agreement unless NorCrown executes this Agreement; and

                 WHEREAS, the Board of Directors of NorCrown has determined that
the Merger Agreement provides substantial benefits to the shareholders of
NorCrown; and

                 WHEREAS, as an inducement to Valley to enter into the Merger
Agreement and in consideration for such entry, NorCrown desires to grant to
Valley an option to purchase authorized but unissued shares of common stock of
NorCrown in an amount and on the terms and conditions hereinafter set forth.


AGREEMENT

                 In consideration of the foregoing and the mutual covenants and
agreements set forth herein and in the Merger Agreement, Valley and NorCrown,
intending to be legally bound hereby, agree:

                 1.       Grant of Option. NorCrown hereby grants to Valley an
option to purchase 1,049,949 shares of common stock, $2.00 par value per share,
of NorCrown (the “Common Stock”) at a price of $20.00 per share (as the same may
be reduced in accordance with Section 5b hereof, the “Option Price”), on the
terms and conditions set forth herein (the “Option”).

                 2.       Exercise of Option. This Option shall not be
exercisable until the occurrence of a Triggering Event (as such term is
hereinafter defined). Upon or after the occurrence of a Triggering Event (as
such term is hereinafter defined), Valley may exercise the Option, in whole or
in part, at any time or from time to time, subject to the terms and conditions
set forth herein and the termination provisions of Section 19 of this Agreement.

--------------------------------------------------------------------------------

                 The term “Triggering Event” means the occurrence of any of the
following events:

                            a.             A person or group (as such terms are
defined in the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
and the rules and regulations thereunder) other than Valley or an affiliate of
Valley (a “third party”) acquires beneficial ownership (as such term is defined
in Rule 13d-3 as promulgated under the Exchange Act) of at least 5% of the then
outstanding shares of Common Stock, provided, however, that the continuing
ownership by a person or group which as of the date hereof owns more than 5% of
the outstanding Common Stock shall not constitute a Triggering Event; or

                            b.             A third party enters into a letter of
intent or an agreement, whether oral or written, with NorCrown or the Trust
pursuant to which such third party or any affiliate of such third party would
(i) merge or consolidate, or enter into any similar transaction, with NorCrown,
(ii) acquire all or a significant portion of the assets or liabilities of
NorCrown, or (iii) acquire beneficial ownership of securities representing, or
the right to acquire beneficial ownership or to vote securities representing, 5%
or more of the then outstanding shares of Common Stock; or

                            c.             A third party makes a filing with any
bank, thrift or financial holding company regulatory authorities with respect to
or publicly announces a bona fide proposal (a “Proposal”) for (i) any merger
with, consolidation with or acquisition of all or a significant portion of all
the assets or liabilities of, NorCrown or any other business combination
involving NorCrown, or (ii) a transaction involving the transfer of beneficial
ownership of securities representing, or the right to acquire beneficial
ownership or to vote securities representing, 5% or more of the outstanding
shares of Common Stock, and in either case thereafter, if (i) such Proposal has
not been Publicly Withdrawn (as such term is hereinafter defined) no later than
the earlier of (A) 10 days after the public announcement and (B) a date which is
10 days prior to the Closing Date (as such term is defined in the Merger
Agreement), and (ii) the holders of a majority of the NorCrown common stock do
not vote to reject the Proposal no later than the earlier of (A) 30 days after
the public announcement, and (B) a date which is 10 days prior to the Closing
Date (as such term is defined in the Merger Agreement); or

                            d.             A third party makes a bona fide
Proposal and thereafter, but before such Proposal has been Publicly Withdrawn,
NorCrown or the Trust willfully or intentionally takes any action in any manner
which would materially interfere with its ability to consummate the Merger or
materially reduce the value of the transaction to Valley; or

                            e.             After the execution of this
Agreement, NorCrown, the Trust or any of its directors, senior executive
officers, investment bankers or other person with actual or apparent authority
to speak for the Board of Directors, willfully or intentionally takes any
material direct or indirect action inviting, encouraging or soliciting any
proposal (other than from Valley or an affiliate of Valley) which has as its
purpose a tender offer for the shares of Common Stock, a merger, consolidation,
plan of exchange, plan of acquisition or reorganization of NorCrown, or a sale
of a significant number of shares of Common Stock or any significant portion of
its assets or liabilities.

                 The term “significant portion” means 10% of the assets or
liabilities of NorCrown. The term “significant number” means 10% of the
outstanding shares of Common Stock.

2

--------------------------------------------------------------------------------

                 Solely for purposes of Section 5b hereof, the date of a
“Triggering Event” under clause (a) above is the date the third party first
acquires beneficial ownership of at least 5% of the then outstanding shares of
Common Stock; the date of a “Triggering Event” under clause (b) above is the
date of entry into the letter of intent or agreement; the date of a “Triggering
Event” under clause (c) above is the earlier of the date of the filing (if any)
with a bank, thrift or financial holding company regulatory authority with
respect to the Proposal or the date of public announcement of the Proposal; the
date of a “Triggering Event” under clause (d) above is the date the third party
first makes the Proposal; and the date of a “Triggering Event” under clause (e)
above is the first date on which a material direct or indirect action referred
to therein is taken.

                 “Publicly Withdrawn”, for purposes of clauses (c) and (d)
above, shall mean an unconditional bona fide withdrawal of the Proposal coupled
with a public announcement of no further interest in pursuing such Proposal or
in acquiring any controlling influence over NorCrown or in soliciting or
inducing any other person (other than Valley or any affiliate) to do so.

                 Notwithstanding the foregoing, the Option may not be exercised
at any time (i) in the absence of any required governmental or regulatory
approval or consent necessary for NorCrown to issue the shares of Common Stock
covered by the Option (the “Option Shares”) or Valley to exercise the Option or
prior to the expiration or termination of any waiting period required by law, or
(ii) so long as any injunction or other order, decree or ruling issued by any
federal or state court of competent jurisdiction is in effect which prohibits
the sale or delivery of the Option Shares.

                 NorCrown shall notify Valley promptly in writing of the
occurrence of any Triggering Event known to it, it being understood that the
giving of such notice by NorCrown shall not be a condition to the right of
Valley to exercise the Option. NorCrown will not take any action which would
have the effect of preventing or disabling NorCrown from delivering the Option
Shares to Valley upon exercise of the Option or otherwise performing its
obligations under this Agreement, except to the extent required by applicable
securities and banking laws and regulations.

                 In the event Valley wishes to exercise the Option, Valley shall
send a written notice to NorCrown (the date of which is hereinafter referred to
as the “Notice Date”) specifying the total number of Option Shares it wishes to
purchase and a place and date between two and ten business days inclusive from
the Notice Date for the closing of such a purchase (a “Closing”); provided,
however, that a Closing shall not occur prior to two days after the later of
receipt of any necessary regulatory approvals and the expiration of any legally
required notice or waiting period, if any.

                 3.       Payment and Delivery of Certificates. At any Closing
hereunder (a) Valley will make payment to NorCrown of the aggregate price for
the Option Shares so purchased by wire transfer of immediately available funds
to an account designated by NorCrown; (b) NorCrown will deliver to Valley a
stock certificate or certificates representing the number of Option Shares so
purchased, free and clear of all liens, claims, charges and encumbrances of any
kind or nature whatsoever created by or through NorCrown, registered in the name
of Valley or its designee, in such denominations as were specified by Valley in
its notice of exercise; and (c) Valley shall pay any transfer or other taxes
required by reason of the issuance of the Option Shares so purchased.

                 4.       Registration Rights. Upon or after the occurrence of a
Triggering Event and upon receipt of a written request from Valley, NorCrown
shall, if necessary for the resale of the Option or the Option Shares by Valley,
prepare and file a registration statement with the Securities and Exchange
Commission and any state securities bureau covering the Option and such number
of Option Shares as Valley shall specify in its request, and NorCrown shall use
its best efforts to cause such registration statement to be declared effective
in order to permit the sale or other disposition of the Option and the Option
Shares, provided that Valley shall in no event have the right to have more than
one such registration statement become effective, and provided further that
NorCrown shall not be required to prepare and file any such registration
statement in connection with any proposed sale with respect to which counsel to
NorCrown delivers to NorCrown and to Valley (which is reasonably acceptable to
Valley) its opinion to the effect that no such filing is required under
applicable laws and regulations with respect to such sale or disposition or any
subsequent sale or disposition; provided further, however, that NorCrown may
delay any registration of Option Shares above for a period not exceeding 90 days
in the event that NorCrown shall in good faith determine that any such
registration would adversely effect an on-going offering of securities by
NorCrown for cash. Valley shall provide all information reasonable requested by
NorCrown for inclusion in any registration statement to be filed hereunder.

3

--------------------------------------------------------------------------------

                 In connection with such filing, NorCrown shall use its best
efforts to cause to be delivered to Valley such certificates, opinions,
accountant’s letters and other documents as Valley shall reasonably request and
as are customarily provided in connection with registrations of securities under
the Securities Act of 1933, as amended. All expenses incurred by NorCrown in
complying with the provisions of this Section 4, including without limitation,
all registration and filing fees, printing expenses, fees and disbursements of
counsel for NorCrown and blue sky fees and expenses shall be paid by NorCrown.
Underwriting discounts and commissions to brokers and dealers relating to the
Option or Option Shares, fees and disbursements of counsel to Valley and any
other expenses incurred by Valley in connection with such registration shall be
borne by Valley. In connection with such filing, NorCrown shall indemnify and
hold harmless Valley against any losses, claims, damages or liabilities, joint
or several, to which Valley may become subject, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in any preliminary or final registration statement or any amendment or
supplement thereto, or arise out of a material fact required to be stated
therein or necessary to make the statements therein not misleading; and NorCrown
will reimburse Valley for any legal or other expense reasonably incurred by
Valley in connection with investigating or defending any such loss, claim,
damage, liability or action; provided, however, that NorCrown will not be liable
in any case to the extent that any such loss, claim, damage or liability arises
out of or is based upon an untrue statement or alleged untrue statement or
omission or alleged omission made in such preliminary or final registration
statement or such amendment or supplement thereto in reliance upon and in
conformity with written information furnished by or on behalf of Valley
specifically for use in the preparation thereof with respect to information
about the selling stockholders or the plan of distribution. Valley will
indemnify and hold harmless NorCrown to the same extent as set forth in the
immediately preceding sentence but only with reference to written information
specifically furnished by or on behalf of Valley for use in the preparation of
such preliminary or final registration statement or such amendment or supplement
thereto with respect to information about the selling stockholders or the plan
of distribution; and Valley will reimburse NorCrown for any legal or other
expense reasonably incurred by NorCrown in connection with investigating or
defending any such loss, claim, damage, liability or action. Notwithstanding
anything to the contrary herein, no indemnifying party shall be liable for any
settlement effected without its prior written consent.

4

--------------------------------------------------------------------------------

                 5.       Adjustments Upon Changes in Capitalization. In the
event of any change in the Common Stock by reason of stock dividends, split-ups,
mergers, recapitalizations, combinations, conversions, exchanges of shares or
the like, then the number and kind of Option Shares and the Option Price shall
be appropriately adjusted.

                 In the event any capital reorganization or reclassification of
the Common Stock, or any consolidation, merger or similar transaction of
NorCrown with another entity, or any sale of all or substantially all of the
assets of NorCrown, shall be effected in such a way that the holders of Common
Stock shall be entitled to receive stock, securities or assets with respect to
or in exchange for Common Stock, then, as a condition of such reorganization,
reclassification, consolidation, merger or sale, lawful and adequate provisions
(in form reasonably satisfactory to the holder hereof) shall be made whereby the
holder hereof shall thereafter have the right to purchase and receive upon the
basis and upon the terms and conditions specified herein and in lieu of the
Common Stock immediately theretofore purchasable and receivable upon exercise of
the rights represented by this Option, such shares of stock, securities or
assets as may be issued or payable with respect to or in exchange for the number
of shares of Common Stock immediately theretofore purchasable and receivable
upon exercise of the rights represented by this Option had such reorganization,
reclassification, consolidation, merger or sale not taken place; provided,
however, that, with regard to a consolidation, merger or similar transaction, or
any sale of all or substantially all of the assets of NorCrown, if such
transaction results in the holders of Common Stock receiving only cash, the
holder hereof shall be paid the difference between the Option Price and such
cash consideration without the need to exercise the Option.

                 6.       Filings and Consents. Each of Valley and NorCrown will
use its reasonable efforts to make all filings with, and to obtain consents of,
all third parties and governmental authorities necessary to the consummation of
the transactions contemplated by this Agreement.

                 Exercise of the Option herein provided shall be subject to
compliance with all applicable laws including, but not limited to, in the event
Valley is the holder hereof, approval of the Board of Governors of the Federal
Reserve System, the Federal Deposit Insurance Corporation, the New Jersey
Department of Banking or the Securities and Exchange Commission, and NorCrown
agrees to cooperate with and furnish to the holder hereof such information and
documents as may be reasonably required to secure such approvals.

                 7.       Representations and Warranties of NorCrown. NorCrown
hereby represents and warrants to Valley as follows:

                            a.            Due Authorization. NorCrown has full
corporate power and authority to execute, deliver and perform this Agreement and
all corporate action necessary for execution, delivery and performance of this
Agreement has been duly taken by NorCrown.

                            b.            Authorized Shares. NorCrown has taken
and, as long as the Option is outstanding, will take all necessary corporate
action to authorize and reserve for issuance all shares of Common Stock that may
be issued pursuant to any exercise of the Option.

                            c.            No Conflicts. Neither the execution
and delivery of this Agreement nor consummation of the transactions contemplated
hereby (assuming all appropriate regulatory approvals) will violate or result in
any violation or default of or be in conflict with or constitute a default under
any term of the Certificate of Incorporation or Bylaws of NorCrown or any
agreement, instrument, judgment, decree or order applicable to NorCrown.

5

--------------------------------------------------------------------------------

                 8.       Specific Performance. The parties hereto acknowledge
that damages would be an inadequate remedy for a breach of this Agreement and
that the obligations of the parties hereto shall be specifically enforceable.
Notwithstanding the foregoing, Valley shall have the right to seek money damages
against NorCrown for a breach of this Agreement.

                 9.       Entire Agreement. This Agreement constitutes the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all other prior agreements and understandings, both written and
oral, among the parties or any of them with respect to the subject matter
hereof.

                 10.       Assignment or Transfer. Valley may not sell, assign
or otherwise transfer its rights and obligations hereunder, in whole or in part,
to any person or group of persons other than to VNB or another affiliate of
Valley, until the occurrence of a Triggering Event. Valley represents that it is
acquiring the Option for Valley’s own account and not with a view to or for sale
in connection with any distribution of the Option or the Option Shares. After
the occurrence of a Triggering Event, Valley may sell, assign, pledge, or
otherwise transfer its rights and obligations hereunder, in whole or in part, to
any person, subject to compliance with applicable law.

                 11.       Amendment of Agreement. Upon mutual consent of the
parties hereto, this Agreement may be amended in writing at any time, for the
purpose of facilitating performance hereunder or to comply with any applicable
regulation of any governmental authority or any applicable order of any court or
for any other purpose.

                 12.       Validity. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provisions of this Agreement, which shall remain in full force and
effect.

                 13.       Notices. All notices, requests, consents and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been duly given when delivered personally, or delivered by
overnight delivery service, or by registered or certified mail (postage prepaid,
return receipt requested) to the respective parties as follows:


                 If to Valley       Valley National Bancorp        1455 Valley
Road       Wayne, New Jersey 07470       Attn.: Gerald H. Lipkin
            Chairman, President and Chief Executive Officer 


6

--------------------------------------------------------------------------------

                With a copy to:       Pitney Hardin LLP        200 Campus Drive
Florham Park, NJ 07932-0950       Attn.: Ronald H. Janis, Esq. 


                 If to NorCrown:       NorCrown Bank        66 West Mt. Pleasant
Avenue       Livingston, New Jersey 07039       Attn.: Joseph Paparatto,
President and Chief Executive Officer 


                With a copy to:       Wolff & Samson, PC        One Boland
Drive       West Orange, NJ 07052       Attn.: David Samson, Esq.
(as counsel to the Board of Directors of NorCrown) 


                       and

Sills Cummis Epstein & Gross P.C.        The Legal Center
One Riverfront Plaza       Newark, New Jersey 07102       Attn.: Steven S.
Radin, Esq.
(as counsel to NorCrown) 


or to such other address as the person to whom notice is to be given may have
previously furnished to the others in writing in the manner set forth above
(provided that notice of any change of address shall be effective only upon
receipt thereof).

                 14.       Governing Law. This Agreement shall be governed by
and construed in accordance with the laws of the State of New Jersey.

                 15.       Captions. The captions in the Agreement are inserted
for convenience and reference purposes, and shall not limit or otherwise affect
any of the terms or provisions hereof.

                 16.       Waivers and Extensions. The parties hereto may, by
mutual consent, extend the time for performance of any of the obligations or
acts of either party hereto. Each party may waive (a) compliance with any of the
covenants of the other party contained in this Agreement and/or (b) the other
party’s performance of any of its obligations set forth in this Agreement.

7

--------------------------------------------------------------------------------

                 17.       Parties in Interest. This Agreement shall be binding
upon and inure solely to the benefit of each party hereto, and nothing in this
Agreement, express or implied, is intended to confer upon any other person any
rights or remedies of any nature whatsoever under or by reason of this
Agreement.

                 18.       Counterparts. This Agreement may be executed in two
or more counterparts, each of which shall be deemed to be an original, but all
of which shall constitute one and the same agreement.

                 19.       Termination. This Agreement shall terminate upon
either the termination of the Merger Agreement as provided therein or the
consummation of the transactions contemplated by the Merger Agreement; provided,
however, that if termination of the Merger Agreement occurs after the occurrence
of a Triggering Event (as defined in Section 2 hereof), this Agreement shall not
terminate until the later of 18 months following the date of the termination of
the Merger Agreement or the consummation of any proposed transactions which
constitute the Triggering Event; provided further, that if the holder has given
notice of exercise of the option and the exercise is awaiting any necessary
regulatory approval after the holder has acted reasonably to obtain such
approval this Agreement shall not terminate until the approvals have been
granted and reasonable time to consummate has elapsed, or the approvals are
denied.

8

--------------------------------------------------------------------------------

                 IN WITNESS WHEREOF, each of the parties hereto, pursuant to
resolutions adopted by its Board of Directors, has caused this Stock Option
Agreement to be executed by its duly authorized officer, all as of the day and
year first above written.


VALLEY NATIONAL BANCORP



By:  GERALD H. LIPKIN
——————————————
         Gerald H. Lipkin    
         Chairman, President and
         Chief Executive Officer


NORCROWN BANK


By:  JOSEPH PAPARATTO
——————————————
         Joseph Paparatto    
         President
        